DETAILED ACTION

1.	In view of the Appeal Brief filed on 6/20/22, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/YARA B GREEN/            Supervisor Patent Examiner, Art Unit 2893                                                                                                                                                                                            

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 1, 2, 4-6, 9-12 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nobuhiro et al. (“Nobuhiro”) JP 2004-165512. See also attached machine translated document (“MTD”)
Re claim 1, Nobuhiro discloses in Figs. 1, 2, 4 and 5 a device comprising: a substrate (element 10); an organic light emitting diode (OLED) (an organic element 3 sandwiched between anode 1 and cathode 2, ¶[0037] of MTD) disposed over the substrate and a permeation barrier (element 4, ¶[0030] of MTD) comprising a first layer (element 4a) disposed over the OLED and having a first stress-thickness product ST1 (¶¶[0013, 0032 and 0033] of MTD); and a second layer  (element 4c, Fig. 2) disposed over the first layer and having a stress-thickness product ST2 (¶¶[0013 and 0043] of MTD). It is noted that Nobuhiro teaches a first layer (element 4a) having thickness range of 1 – 10 µm and a stress range –1 GPa to +1 GPa (¶¶[0013, 0032 and 0033] of MTD ) and a second layer (element 4c) having thickness range of 1 – 10 µm and a stress range –1 GPa to +1 GPa (¶¶[0013 and 0033] of MTD) which would yield first and second stress-thickness products (ST1 and ST2) having a range (-1000 MPa-µm to 1000 MPa-µm) that overlaps the disclosed ranges.
Re claims 2 and 21, Nobuhiro does not disclose third and fourth layers. However, it is within the scope of the invention to incorporate third and fourth layers having the same stress-thickness product (ST3 and ST4) as the first and second stress-thickness product (ST1 and ST2) respectively because having third and fourth layers is considered as duplication of useful parts. 
In re Harza holds that a “mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See also, MPEP 2144.04 (VI)(B). In the instant case, the claim recites a duplication of the first and second layers by adding third and fourth layer with similar stress thickness products. The addition of the third and fourth layers does not produce an unexpected result since the addition of similar layers will increase the durability of the permeation barrier while also preserving the characteristic stress-thickness products. Therefore, it would have been obvious to one of ordinary skill in the art to duplicate the layers of Nobuhiro with third and fourth layers to achieve the expected result of a more durable permeation barrier on the semiconductor device. 
Thus, a third layer could be disposed over the second layer and a fourth layer could be disposed over the third layer. Furthermore, incorporating third and fourth layers would yield a permeation barrier comprising four layers (as required in claim 21).
Re claim 4, Nobuhiro discloses wherein the first layer encapsulates the OLED.
Re claim 5, Nobuhiro discloses first and second layers (elements 4a and 4c) having thickness range of 1 – 10 µm that overlaps the disclosed ranges.
Re claim 6, Nobuhiro discloses first and second layers (elements 4a and 4c) having thickness range of 1 – 10 µm that overlaps the disclosed ranges.
Re claim 9, Nobuhiro discloses a second layer (element 4c) having thickness range of 1 – 10 µm and a stress range –1 GPa to +1 GPa (¶¶[0013 and 0033] of MTD) which would yield a second stress-thickness products (ST2) having a range that overlaps the disclosed ranges.
Re claim 10, it is within the scope of the invention that the requirement for a first layer exerting primarily a compressive stress and the second layer exerting primarily a neutral or tensile stress is met by Nobuhiro (¶¶[0013, 0033 and 0050] of MTD).
Re claim 11, Nobuhiro discloses, similar to Applicant’s, employing thin film barriers (¶¶[0013, 0032 and 0033]); thus, the recitation calling for, “… the device is flexible” is met. 
Re claim 12, the prior art omits a device selected from the group consisting of a digital camera, PDA, a flat panel display and other various electronic equipment. However, Examiner takes Official Notice that a device selected from the group consisting a digital camera, PDA, a flat panel display and other various electronic equipment is conventional and it is well known that OLEDs with permeation barriers are employed in a variety of electronic devices including digital cameras, PDAs, and flat panels. Therefore, it would have been obvious to one skilled in the art at the time the invention was made to have used any of the various electronic equipment since Examiner takes Official Notice that due to their low power consumption, displays have become a necessary and indispensable structural elements of an electronic equipment.
Re claims 22 and 23, Nobuhiro teaches a first layer (element 4a) having thickness range of 1 – 10 µm and a stress range –1 GPa to +1 GPa (¶¶[0013, 0032 and 0033] of MTD ) and a second layer (element 4c) having thickness range of 1 – 10 µm and a stress range –1 GPa to +1 GPa (¶¶[0013 and 0033] of MTD) which would yield a total stress-thickness products having a range that overlaps the disclosed ranges.
Note that the Federal Circuit informs us that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir 2003) citing In re Geisler, 116 F.3d 1465, 1469, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1976); and In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). See MPEP § 2144.05.
Therefore the fact that applicant’s claimed range overlaps the prior art range establishes a presumption of obviousness. This presumption may be rebutted when Applicants puts forward evidence demonstrating objective indicia of non-obviousness, e.g. that the prior art taught away from the claimed invention, In re Geisler, 43 USPQ2d 1362 (Fed. Cir. 1997); or that there are new and unexpected results relative to the prior art, In re Woodruff, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02(d); Iron Grip at 1228.

5.	Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nobuhiro in view of Mandlik et al. (“Mandlik”) US PG-Pub 2012/0068162. 
Nobuhiro teaches the device structure as recited in the claim. The difference between Nobuhiro and the present claim is the recited thickness. 
Mandlik discloses in Figs. 5 and 3 a device comprising: a substrate (element 150); an organic light emitting diode (element 140) disposed over the substrate and a permeation barrier (element 110) comprising a first layer (element L) disposed over the OLED; and a second layer (element H) disposed over the first layer. Mandlik further teaches a ratio thickness of the second to the first being between 0.5 to 20 (a first layer element L having a first thickness ¶[0061] and a second layer element H having a second thickness ¶¶[0005 and 0062-0063]) that overlaps the disclosed ranges (as required in claims 7 and 8).
Mandlik's teachings could be incorporated with Nobuhiro's device which would result in the claimed invention. The motivation to would be to increase OLED lifetime as taught by Mandlik (¶¶[0033 and 0062-0063]). Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Mandlik's teachings to arrive at the claimed invention.

Allowable Subject Matter
6.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	The following is a statement of reasons for the indication of allowable subject matter:  None of the cited art teaches a third layer disposed over the substrate and having a third stress-thickness product ST3 and a fourth layer disposed over the third layer and having a fourth stress-thickness product ST4 ; wherein the OLED is disposed over the third and fourth layer.
	
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PG-Pub 2016/0254487 to Mohan et al. discloses a flexible permeation barrier system having low permeability to moisture.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Green B Yara can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893